Citation Nr: 1451002	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as injury and pain.

2.  Entitlement to service connection for a left knee disability, claimed as pain.

3.  Entitlement to service connection for a testicle disability, claimed as pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 

The issue of entitlement to service connection for a testicle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a right knee disability.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has a left knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability, claimed as injury and pain, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  A left knee disability, claimed as pain, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2009 letter.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records and private medical records.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

VA conducted an examination in January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 VA examination report is adequate, as it reflects a review of the claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provides rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

The Veteran asserts that he now has a right knee disability and a left knee disability, for which he was treated while on active duty.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a right knee disability, claimed as injury and pain, and service connection for a left knee disability, claimed as pain.  The evidence does not show that the Veteran has either disability.

The Veteran's service treatment records reflect that he complained of pain was diagnosed with chondromalacia patella.  His separation history and physical were negative and normal, respectively.  

The record before the Board is negative for a current right or left knee disability.  The report of the January 2011 VA examination provides that the results of current physical examination were normal or negative.  X-rays resulted in an impression of no radiographic abnormality.  The assessment was normal bilateral knees.  The examiner stated that with current normal bilateral x-rays, it was his or her opinion that the Veteran's bilateral knees were not caused by or a result of military service.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he now has a right or left knee disability do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current right or left knee disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  In addition, the Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the Veteran complains of right and left knee pain, pain alone does not in and of itself constitute a disability, and the Veteran has not been diagnosed with any current right or left knee disability.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right knee disability, claimed as injury and pain, or a left knee disability, claimed as pain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a right knee disability, claimed as injury and pain, is denied.

Service connection for a left knee disability, claimed as pain, is denied.


REMAND

The Veteran's claim for service connection for a testicle disability, claimed as pain, requires additional development.  

The Veteran states that he sought medical treatment for left groin pain at an on-base medical clinic.  His service treatment records reflect left epididymitis in October 1980.  

The report of a February 2009 private ultrasound of the Veteran's left groin conducted at Nacogdoches Medical Center relates that further evaluation with a CT scan of the pelvis should be considered if clinically indicated.  During a January 2011 VA genitourinary examination, the Veteran related that he did undergo the CT scan.  The record before the Board does not include a copy of that or any other CT scan of the Veteran.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The January 2011 VA examination report sets forth a diagnosis which it identifies as "per CT scan."  This notation appears to incorrectly refer to the February 2009 private ultrasound report as a CT scan.  In addition, the January 2011 VA examination report notes that the Veteran's left groin pain had been "persistent" since its onset, but the examiner did not address the Veteran's complaint of continuous testicle pain since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

As a result, the Board finds that the VA examination was inadequate.  Once the VA Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the Veteran, obtain all available outstanding treatment records pertaining to the Veteran from Nacogdoches Medical Center, including any CT scan reports.   

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any disability of the testicle that may be present.  The claims file and copies of any relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of the testicle is causally related to any findings reflected in the Veteran's service medical records.

The examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.

The examiner is requested to provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


